DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 6-12, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka et al (US 2018/0151345).
Haukka discloses a method of vapor-phase coating comprising: passivating a first surface with a passivating agent, wherein the passivating agent comprises a halogen [0032]; and selectively depositing a dielectric layer on a second surface relative to the first surface by exposing both surfaces to vapor-phase reactants [0029]-[0032]. 
The first surface may have one composition (e.g. organic material) [0031] while the second surface is of a different composition [0029]-[0030]. Thus, it would have been obvious to one of ordinary skill in the art to select different materials for the first and second surfaces in the process of Haukka since a passivation layer may be used for the selectivity of the deposition [0033]-[0034]. 
Haukka discloses that the dielectric layer may be hafnium oxide or zirconium oxide [0089]; the second surface may be an oxide or non-conductive surface [0029]-[0030]; a semiconductor substrate [0002]; ALD [0042] using oxygen as a reactant [0122]; the passivated first surface comprises hydrophobic terminations [0237]; and the processes are repeated for desired thickness (Fig. 4). 
Regarding Claims 7, 9, 18, and 20, it would have been obvious to use different materials for the first surface since Haukka teaches that the first surface can have a passivation layer for the desired selectivity [0033]-[0034] and to perform the passivation for an appropriate amount of time to achieve the selectivity. 
Thus, claims 2-4, 6-12, and 14-21 would have been obvious within the meaning of 35 USC 103 over the teachings of Haukka. 
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka et al (US 2018/0151345) in view of Farm et al (US 2017/0323776).
Haukka does not disclose that the dielectric layer comprises a metal nitride. 
Farm discloses selective deposition of zirconium oxide or hafnium oxide in the same manner (Abstract) and further discloses that a metal nitride can also be selectively deposited [0055]-[0056]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to selectively deposit a metal nitride as suggested by Farm as a suitable alternative to the zirconium oxide or hafnium oxide of Haukka. 
	Thus, claims 5 and 13 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Haukka and Farm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715